MEMORANDUM AND ORDER
NEESE, District Judge.
The defendant excepted to the pretrial order herein of February 1,1982, requesting a slight revision in the language of two contested issues of law. For the reasons indicated hereinbelow, the Court
DISALLOWS such exception, the proposed revisions being unnecessary.
Counsel for the defendant appears to be laboring under a misunderstanding of the purpose for which contested issues of law are listed in the pretrial order; that purpose is to call to the attention of counsel what the Court thinks are somewhat unusual legal questions that might turn-up at trial, thereby delaying its orderly progression. The Court never construes these issues strictly, and counsel always have a great deal of flexibility in addressing the issues by brief.
Counsel are never bound by the precise language used in the pretrial order to set forth the contested issues of law, but are encouraged to address what they each consider to be the real contested legal issues.